Citation Nr: 0117091	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic brain 
syndrome, currently evaluated as 30 percent disabling.   

2.  Entitlement to an increased rating for gunshot wound scar 
on the right thigh, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The October 1999 rating action also included denial of the 
veteran's claim for an increased rating for a left forehead 
scar.  In testimony at a personal hearing at the RO in 
October 2000, the veteran withdrew that claim.  As such, the 
issues presently before the Board are as noted on the title 
page. 


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law. 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  

Initially, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
increased rating for chronic brain syndrome.  A review of the 
statement of the case reflects that the veteran's chronic 
brain syndrome is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2000) which provides for the evaluation 
of dementia due to head trauma.  The dementia is rated under 
the general rating formula for mental disorders.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On 
remand, the veteran should be afforded a VA psychiatric 
examination.  

Although the veteran was afforded VA examinations in 
connection with his claim for increased rating for the 
residuals of a gunshot wound to the right thigh in August 
1999 and October 2000, those examinations are inadequate for 
rating purposes.  As such, a remand is warranted.  38 C.F.R. 
§ 4.2 (2000).  While the most recent examination addressed 
the veteran's complaints regarding muscle injury, the 
examiner did not indicate which muscle group was involved or 
classify the type of injury suffered by the veteran.  

On remand, the RO should also consider whether the veteran is 
entitled to a separate rating for tender and painful 
scarring, apart from the 10 percent rating currently assigned 
for gunshot wound with scar on right thigh.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  With this in mind, the Board 
notes that the record contains clinical findings that suggest 
that tender gunshot wound or surgical scars are 
manifestations of the veteran's service-connected right thigh 
wound.  See VA examination dated in August 1999 ("tenderness 
to palpation").

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints referable to chronic brain 
syndrome or his right thigh muscle injury 
since November 1994, the date of the last 
VA examinations.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) continued and repeated 
efforts to secure government documents 
are required until such efforts are shown 
to be futile.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the current severity of his 
chronic brain syndrome.  The claims 
folders and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  Based on the examination 
and study of the case, the examiner 
should provide detailed descriptions of 
all current symptomatology of the 
veteran's chronic brain syndrome.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what the 
score represents.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
evaluate the current nature and extent of 
his right thigh wound residuals.  The 
examiner must review the claims folder, 
including a copy of this REMAND, and 
perform all tests and studies necessary 
to address the extent of functional 
impairment due the veteran's right thigh 
disability.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The report should contain a 
complete account of all manifestations 
and findings referable to the scars of 
right thigh.  In addition, all muscle 
groups affected should be identified.  If 
there is nerve or muscle damage 
associated with the gunshot wound, the 
examiner should identify the affected 
nerves and any residual symptomatology.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
the necessary opinions, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims, to include 
specific consideration of the 
appropriateness of separate ratings for 
any identified residuals (i.e., scar) 
which are attributed to the gunshot wound 
of the right thigh.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



